Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This non-final Office action is responsive to the Preliminary Amendment filed on 03/10/2022. Applicant amended claims 1-3, 5, 7-10 and 12-16. Claims 1-16 are presented for examination and are rejected for the reasons indicated herein below.     


Drawings
2.	The drawings are objected to because they are ambiguous and they contain boxes that are either unlabeled or labeled with a language other than English (e.g. see the boxes in Figs. 1-4, each box (e.g. see 3, 5, 8, 10, S1, S2, S3, and Zentral Inverter) in these figures must have a small description in English). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “wherein the monitoring unit and the actuation logic are supplied by the DC voltage source or include a dedicated power unit which is connected to a power supply network” claimed in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Objections
4.	Claims 1-3, 5, 7-9 and 12-16 are objected to because of the following informalities: each of claims 1-3, 5, 7-9 and 12-16 should be amended as follows:

	1.  An inverter comprising:
	a DC/DC converter configured to convert a direct current received from a DC voltage source into an intermediate circuit voltage of an intermediate circuit,
	a DC/AC converter configured to convert the intermediate circuit voltage into an AC voltage, and 
	a monitoring unit configured to monitor a plurality of capacitors of the intermediate circuit for protection against overvoltages, the monitoring unit further configured to reduce [[the]] energy transmitted from the DC voltage source to the intermediate circuit by actuating the DC/DC converter when an overvoltage occurs at one of 
	wherein the plurality of capacitors of the intermediate circuit are connected in series, and
	wherein the monitoring unit is configured to determine a voltage difference between the voltage drops across the plurality of capacitors of the intermediate circuit.

	2.  The inverter according to claim 1, wherein the monitoring unit is configured to actuate a clocked switch of the DC/DC converter via an actuation logic when [[an]]the overvoltage occurs at one of the plurality of  capacitors of the intermediate circuit or when [[an]]the asymmetrical voltage distribution of the voltage drops at the plurality of capacitors of the intermediate circuit occurs, in such a way that the energy transmitted from the DC voltage source to the intermediate circuit is reduced.

	3.  The inverter according to claim 1, wherein the DC/DC converter includes a step-up converter circuit that is configured to raise a DC voltage generated by [[a]] the DC voltage source to a predetermined intermediate circuit voltage of the intermediate circuit. 

	5.  The inverter according to claim 3, wherein the monitoring unit an actuation logic when [[an]]the overvoltage at one of the plurality of capacitors of the intermediate circuit or [[an]]the asymmetrical voltage distribution of the voltage drops at the plurality of capacitors of the intermediate circuit [[are]]is detected by the monitoring unit of the inverter. 

	7.  The inverter according to claim 1, wherein the monitoring unit an occurrence of [[an]]the overvoltage at one of the plurality of capacitors of the intermediate circuit and to store [[the]]an occurrence of [[an]]the asymmetrical voltage distribution of the voltage drops at the plurality of capacitors of the intermediate circuit in a store of the monitoring unit or to activate a protective mode of operation of the inverter to protect the plurality of capacitors of the intermediate circuit against overvoltages. 

	8.  The inverter according to claim 1, wherein the monitoring unit is configured to output an error signal via an interface when [[an]]the overvoltage at one of the plurality of capacitors of the intermediate circuit or [[an]]the asymmetrical voltage distribution of the voltage drops at the plurality of capacitors of the intermediate circuit [[are]]is detected by the monitoring unit

	9.  The inverter according to claim 1, wherein the monitoring unit includes voltage sensors configured to measure the voltage drops across each of the plurality of capacitors

	12.  A method for protecting an inverter intermediate circuit, which is provided for buffering a voltage outputted by a DC/DC converter and which has a plurality of capacitors, the method comprising the following steps:
	(a) detecting [the]] respective voltage drops across the plurality of capacitors of the intermediate circuit;
	(b) monitoring whether an overvoltage at one of the plurality of capacitors of the intermediate circuit or an asymmetrical voltage distribution of [[the]] voltage drops at the plurality of capacitors of the intermediate circuit [[are]]is occurring, the plurality of capacitors of the intermediate circuit being connected in series and a voltage difference between the voltage drops across the plurality of capacitors of the intermediate circuit being determined by the monitoring unit; and
	(c) reducing [[the]] energy transmitted to the intermediate circuit by actuating the DC/DC converter when [[an]]the overvoltage or [[an]]the asymmetrical voltage distribution [[are]]is detected.

	13.  The method according to claim 12, wherein, when [[an]]the overvoltage at one of the plurality of capacitors of the intermediate circuit or [[an]]the asymmetrical voltage distribution of the voltage drops at the plurality of capacitors of the intermediate circuit [[are]]is detected, a clocked switch of the DC/DC converter is actuated in such a way that the energy transmitted from a DC voltage source to the intermediate circuit via the DC/DC converter is reduced.
	14.  The method according to claim 13, wherein [[an]]the asymmetrical voltage distribution is detected when the determined voltage difference between the voltage drops across the plurality of capacitors of the intermediate circuit exceeds a voltage threshold.
	15.  The inverter according to claim 2, wherein the DC/DC converter includes a step-up converter circuit configured to raise a DC voltage generated by [[a]]the DC voltage source to a predetermined intermediate circuit voltage of the intermediate circuit. 

	16.  The inverter according to claim 4, wherein the monitoring unit a step-up converter circuit via [[the]]an actuation logic when [[an]]the overvoltage at one of the plurality of capacitors of the intermediate circuit or [[an]]the asymmetrical voltage distribution of the voltage drops at the plurality of capacitors of the intermediate circuit [[are]]is detected by the monitoring unit




Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5, 8-9 and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. (U.S. Pub. No. 2014/0001838 A1).

Regarding claim 1, Watanabe et al. (e.g. see Figs. 2-11) discloses “An inverter (e.g. Figs. 2-11) comprising: a DC/DC converter (e.g. Fig. 1, see inside 100) configured to convert a direct current received from a DC voltage source (18) into an intermediate circuit voltage of an intermediate circuit (e.g. Fig. 1, see 18, V1, L, 104 C1 and C2) ), a DC/AC converter configured to convert the intermediate circuit voltage into an AC voltage (e.g. Fig. 1, see 44), and a monitoring unit (e.g. Fig. 1, see 106 and 112) configured to monitor a plurality of capacitors (C1 and C2) of the intermediate circuit for protection against overvoltages (e.g. Fig. 1, see 106 and 112, also see the abstract, para. 0010, para. 0096 and para. 0104) ), the monitoring unit further configured to reduce the energy transmitted from the DC voltage source (18) to the intermediate circuit (C1 and C2) by actuating the DC/DC converter (e.g. Fig. 1, see inside 100) when an overvoltage occurs at one of the plurality of capacitors (C1 and C2) of the intermediate circuit (e.g. Fig. 1, see 106 and 112, also see the abstract, para. 0010, para. 0096 and para. 0103-0108) or when an asymmetrical voltage distribution of the voltage drops at the plurality of capacitors of the intermediate circuit occurs, wherein the plurality of capacitors of the intermediate circuit (C1 and C2) are connected in series, and wherein the monitoring unit is configured to determine a voltage difference between the voltage drops across the plurality of capacitors of the intermediate circuit (e.g. Fig. 1, see 106 and 112, also see the abstract, para. 0010, para. 0096 and para. 0103-0108)”.

Regarding claim 2, Watanabe et al. (e.g. see Figs. 2-11) discloses “wherein the monitoring unit (e.g. Fig. 1, see 106 and 112) is configured to actuate a clocked switch (104) of the DC/DC converter via an actuation logic (112) when an overvoltage occurs at one of the plurality of capacitors of the intermediate circuit (C1 and C2) or when an asymmetrical voltage distribution of the voltage drops at the plurality of capacitors of the intermediate circuit occurs, in such a way that the energy transmitted from the DC voltage source (18) to the intermediate circuit is reduced (e.g. Fig. 1, see 104, C1, C2, 106 and 112, also see the abstract, para. 0010-0015, para. 0096 and para. 0103-0108)”.

Regarding claim 3, Watanabe et al. (e.g. see Figs. 2-11) discloses “wherein the DC/DC converter (e.g. Fig. 1, see inside 100) includes a step-up converter circuit (inside 100) that is configured to raise a DC voltage generated by a DC voltage source (18) to a predetermined intermediate circuit voltage of the intermediate circuit (e.g. Fig. 1, see 104, C1, C2, 106 and 112, also see the abstract, para. 0010-0015, para. 0096 and para. 0103-0108)”.

Regarding claim 5, Watanabe et al. (e.g. see Figs. 2-11) discloses “wherein the monitoring unit of the intermediate circuit (e.g. Fig. 1, see 106 and 112)  is configured to actuate a clocked boost switch (104) of the step-up converter circuit via the actuation logic (112) when an overvoltage at one of the plurality of capacitors of the intermediate circuit (C1 and C2) or an asymmetrical voltage distribution of the voltage drops at the plurality of capacitors of the intermediate circuit are detected by the monitoring unit of the inverter (e.g. Fig. 1, see 104, C1, C2, 106 and 112, also see the abstract, para. 0010-0015, para. 0096 and para. 0103-0108)”.

Regarding claim 8, Watanabe et al. (e.g. see Figs. 2-11) discloses “wherein the monitoring unit (e.g. Fig. 1, see 106 and 112) is configured to output an error signal (output of 106) via an interface when an overvoltage at one of the plurality of capacitors of the intermediate circuit (C1 and C2) or an asymmetrical voltage distribution of the voltage drops at the plurality of capacitors of the intermediate circuit are detected by the monitoring unit of the inverter (e.g. Fig. 1, see 104, C1, C2, 106 and 112, also see the abstract, para. 0010-0015, para. 0096 and para. 0103-0108)”.

Regarding claim 9, Watanabe et al. (e.g. see Figs. 2-11) discloses “wherein the monitoring unit (e.g. Fig. 1, see 106 and 112) includes voltage sensors configured to measure the voltage drops across each of the plurality of capacitors (C1 and C2) connected in series within the intermediate circuit are measured (e.g. Fig. 1, see 104, C1, C2, 106 and 112, also see the abstract, para. 0010-0015, para. 0096 and para. 0103-0108)”.

Regarding claim 11, Watanabe et al. (e.g. see Figs. 2-11) discloses “wherein the monitoring unit and the actuation logic (e.g. Fig. 1, see 106 and 112) are supplied by the DC voltage source (18) or include a dedicated power unit which is connected to a power supply network”.

Regarding claim 15, Watanabe et al. (e.g. see Figs. 2-11) discloses “wherein the DC/DC converter includes a step-up converter circuit (inside 100) configured to raise a DC voltage generated by a DC voltage source (18) to a predetermined intermediate circuit voltage of the intermediate circuit (e.g. Fig. 1, see 104, C1, C2, 106 and 112, also see the abstract, para. 0010-0015, para. 0096 and para. 0103-0108)”.

Regarding claim 16, Watanabe et al. (e.g. see Figs. 2-11) discloses “wherein the monitoring unit of the intermediate circuit (e.g. Fig. 1, see 106 and 112) is configured to actuate a clocked boost switch (104) of the step-up converter circuit via the actuation logic (112) when an overvoltage at one of the plurality of capacitors of the intermediate circuit (C1 and C2) or an asymmetrical voltage distribution of the voltage drops at the plurality of capacitors of the intermediate circuit are detected by the monitoring unit of the inverter (e.g. Fig. 1, see 104, C1, C2, 106 and 112, also see the abstract, para. 0010-0015, para. 0096 and para. 0103-0108)”.


Regarding method claims 12-14; they all comprise substantially same subject matter as in the recited apparatus claims 1-11 and 15-16, therefore method claims 12-14 are also rejected under the same ground of rejection as clearly discussed in the rejection to the apparatus claims 1-11 and 15-16. Also the method steps will be met during the normal operation of the apparatus described above. (Examiner notes: For method claims, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated). 



6.	Independent claims 1 and 12 are also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolf et al. (U.S. Pub. No. 2012/0281443 A1).

Regarding independent claims 1 and 12, Wolf et al. discloses all the limitations of claims 1 and 12 (e.g. see Figs. 1-5, also see the abstract, background of the invention, and the summary of the invention. Examiner’s note: see at least Figs. 3-4 which shows DC voltage source (2), DC/DC converter (27), Intermediate circuit (9 and 10), monitoring unit (11-15 and 7), and DC/AC converter (3)).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 7 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Watanabe et al. (U.S. Pub. No. 2014/0001838 A1) 

Regarding claim 7, Watanabe et al. (e.g. see Figs. 2-11) discloses “wherein the monitoring unit of the inverter (e.g. Fig. 1, see 106 and 112) is configured to store the occurrence of an overvoltage at one of the plurality of capacitors of the intermediate circuit (C1 and C2) and to store the occurrence of an asymmetrical voltage distribution of the voltage drops at the plurality of capacitors of the intermediate circuit (C1 and C2) in a store of the monitoring unit or to activate a protective mode of operation of the inverter to protect the plurality of capacitors of the intermediate circuit against overvoltages (e.g. Fig. 1, see 104, C1, C2, 106 and 112, also see the abstract, para. 0010-0015, para. 0096 and para. 0103-0108)”. Watanabe et al. does not appear to explicitly disclose “store the occurrence of an overvoltage at one of the plurality of capacitors of the intermediate circuit and to store the occurrence of an asymmetrical voltage distribution of the voltage drops at the plurality of capacitors of the intermediate circuit in a store of the monitoring unit”. However, having store in the monitoring unit to store voltages would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have store in the monitoring unit to store voltages for the purpose of protection and storing voltages and making the inverter more widely usable.

Regarding claim 10, Watanabe et al. (e.g. see Figs. 2-11) discloses an inverter having all the claimed subject matter as discussed in the rejection to claim 1, except for “wherein the plurality of capacitors of the intermediate circuit includes at least two electrolyte capacitors connected in series”. However, having the plurality of capacitors of the intermediate circuit being at least two electrolyte capacitors connected in series would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of capacitors of the intermediate circuit being at least two electrolyte capacitors connected in series for the purpose of using a well-known alternative capacitor type and making the inverter more widely usable.


Claims 4 and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Watanabe et al. (U.S. Pub. No. 2014/0001838 A1) in view of Steiper et al. (U.S. Pub. No. 2020/0321852 A1).

Regarding claim 4, Watanabe et al. (e.g. see Figs. 2-11) discloses an inverter having all the claimed subject matter as discussed in the rejection to claim 1, except for “wherein the DC voltage source connected to the DC/DC converter includes at least one photovoltaic module”. However, Steiper et al. shows “wherein the DC voltage source connected to the DC/DC converter includes at least one photovoltaic module (Steiper et al., e.g. Fig. 1, see 1, also see para. 0022-0026)”. Having the DC voltage source being at least one photovoltaic module as taught by Steiper et al. in the inverter of Watanabe et al. would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the DC voltage source being at least one photovoltaic module as taught by Steiper et al. in the inverter of Watanabe et al. for the purpose of using a well-known alternative DC voltage source and making the inverter more widely usable.

Regarding claim 6, Watanabe et al. (e.g. see Figs. 2-11) discloses an inverter having all the claimed subject matter as discussed in the rejection to claim 1, except for “wherein the DC/AC converter is connected at an output thereof, via at least one choke and at least one AC relay, to a power supply network”. However, Steiper et al. shows “wherein the DC/AC converter is connected at an output thereof, via at least one choke and at least one AC relay, to a power supply network (Steiper et al., e.g. Fig. 1, see 44, 45 and 5-8)”. Having the DC/AC converter being connected at an output thereof, via at least one choke and at least one AC relay, to a power supply network as taught by Steiper et al. in the inverter of Watanabe et al. would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the DC/AC converter being connected at an output thereof, via at least one choke and at least one AC relay, to a power supply network as taught by Steiper et al. in the inverter of Watanabe et al. for the purpose of protection and enabling the inverter to supply power to a power supply network. Also to making the inverter more widely usable.




Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839